******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     STEPHEN A. MILLER v. JOY KISS ET AL.
                 (AC 37702)
                Lavine, Beach and Mullins, Js.
        Argued March 7—officially released May 24, 2016

   (Appeal from Superior Court, judicial district of
                Fairfield, Bellis, J.)
  Stephen A. Miller, self-represented, the appellant
(plaintiff).
  Christopher    M.     Connelly,       for      the   appellees
(defendants).
                         Opinion

   PER CURIAM. The plaintiff, Stephen A. Miller,
appeals from the judgment rendered following the
granting of a motion for nonsuit filed by the defendants,
Applied Behavioral Rehabilitation Institute, Inc. (insti-
tute), Joy Kiss, Sarah McDonald, and Ricky Dennis.
The plaintiff claims that the court erred in granting the
motion for nonsuit because (1) the defendants’ ‘‘strat-
egy’’ of repeatedly seeking revisions to the plaintiff’s
complaint is prohibited by Connecticut law, (2) there
was substantial evidence to support his legal claims
against the defendants, and (3) the trial court demon-
strated bias against him and made ‘‘prejudicial’’ rulings.
We affirm the judgment of the trial court.
  In his complaint, the plaintiff alleges that he was a
resident of a facility managed by the institute. Kiss,
McDonald, and Dennis were employees of the institute.
The plaintiff further alleges that the defendants entered
his apartment, stole his property, and subsequently dis-
posed of the property.
  The plaintiff served his complaint on July 28, 2014.
On September 17, 2014, the defendants filed a request
to revise the complaint, which requested ten specific
revisions. The plaintiff did not file an objection to any
of the requested revisions, and he filed a revised com-
plaint on September 24, 2014. The revised complaint
addressed only three of the changes that the defendants
had requested. On October 21, 2014, the defendants
moved for nonsuit due to the plaintiff’s failure to revise
the complaint in compliance with the request to revise.
The plaintiff objected to the motion, and he filed a
second revised and amended complaint on November
18, 2014. Again, this complaint did not address the
requested revisions. On November 26, 2014, the defen-
dants filed a second motion for nonsuit.
   On December 3, 2014, the court reviewed the
requested revisions in open court and ordered the plain-
tiff to revise his complaint to comply with the request
to revise. The plaintiff filed a third revised complaint
on January 7, 2015. This complaint did not comply with
the requested revisions. The defendants filed another
motion for nonsuit. The court granted this motion on
February 10, 2015. On October 22, 2015, the judgment
file was entered: ‘‘Whereupon it is adjudged that the
plaintiff be and he is hereby nonsuited.’’ This appeal
followed.
   On appeal, the plaintiff claims that the court improp-
erly granted the defendants’ final motion for a judgment
of nonsuit. The plaintiff refers to Claude v. Claude, 143
Conn. App. 307, 68 A.3d 1204 (2013), in support of his
position. Claude involved an appeal from the denial of
a party’s motion to open, where, despite proper request,
the trial court failed to provide an explanation for its
denial of a motion to open a nonsuit. Id., 310–11. Here,
the case is in a different procedural posture and the
court’s rationale is perfectly clear: despite several
opportunities, the plaintiff failed to comply with proper
requests to revise his complaint. Accordingly, Claude
has no bearing on this case. Relatedly, the plaintiff’s
claim that there was substantial evidence to support
his cause of action against the defendants does not
demonstrate that the court abused its discretion in
requiring that the pleadings substantially adhere to the
requirements of the Practice Book. See Rodriguez v.
Mallory Battery Co., 188 Conn. 145, 150–51, 448 A.2d
829 (1982) (holding that court properly nonsuited plain-
tiff who twice failed to comply with court’s order to
revise his complaint to address defendants’ requested
revisions).
  We have reviewed the plaintiff’s claim that the trial
judge was biased and that the plaintiff suffered ‘‘flagrant
prejudicial experiences’’ as a result of the trial judge’s
conduct, and we find it to be without merit.
   The plaintiff has not established that the court abused
its discretion by rendering a judgment of nonsuit after
the plaintiff had three opportunities, spanning the
course of several months, to comply with the defen-
dants’ proper requests to revise. Accordingly, we dis-
agree with the plaintiff’s claims.
  The judgment is affirmed.